Appeals from (1) an order of the Family Court, Nassau County, dated January 5, 1977, which granted petitioner’s application for an order of support pursuant to article 4 of the Family Court Act and (2) a further order of the same court, entered March 8, 1978, which denied the appellant’s motion for a new trial on the ground of newly discovered evidence. Orders affirmed, without costs or disbursements. At the hearing, the evidence conclusively established that appellant, petitioner’s second husband, is the child’s father. Although the child was conceived during the time petitioner was married to her first husband, there was uncontradicted testimony that petitioner had previously left him and was having sexual relations with appellant whom she later married. Also, appellant has always acknowledged paternity. Consequently, the Family Court correctly determined that appellant is liable for the child’s support (see Family Ct Act, §§ 413, 417; Matter of Violet v John, 66 Mise 2d 461). We have considered appellant’s other contentions and find them to be without merit. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.